DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 11/08/2021. As directed by the amendment: claim 15 has been amended, claim 17 previously cancelled.  Thus, claims 1-16 and 18-22 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Neuworth on 12/3/2021.

The application has been amended as follows: 
In claim 15, “such that, in use, a rotational speed of the least one of the foot crank and the hand crank is maintained at or below the user selected not-to-exceed rotational speed.” has been replaced with --such that, in use, the motor is operable to receive a user input force that resists the rotation of the at least one of the foot crank and the hand crank so that a rotational speed of the least one of the foot crank and the hand crank is maintained at or below the user selected not-to-exceed rotational speed.--

Reasons for Allowance
Claims 1-16 and 18-22 are allowed
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15 and 22 are allowed in light of Applicant's amendment and remarks (pages 8-11) filed on 3/30/2021. Specifically, the prior art of record fails to teach or render obvious “the motor provides a driving force to at least one of the foot crank system and the hand crank system to rotate at least one of the foot crank and the hand crank at a user selected not-to-exceed rotational speed such that, in use, a user input force resists rotation of the at least one of the foot crank and the hand crank so that a rotational speed of the least one of the foot crank and the hand crank is maintained at or below the user selected not-to- exceed rotational speed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785